Affirmed and Memorandum Opinion filed October 18, 2007







Affirmed
and Memorandum Opinion filed October 18, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-01131-CR
____________
 
JAMES PATRICK LAMB,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 339th District
Court
 Harris County, Texas
Trial Court Cause No.
991283
 

 
M E M O R A N D U M   O P I N I O N
Appellant
entered a guilty plea to the offense of murder.  In accordance with the terms
of a plea bargain agreement with the State, the trial court deferred
adjudication and placed appellant under community supervision for seven years. 
Subsequently, the State  moved to adjudicate guilt.  Appellant pled true to the
State=s motion and the trial court
sentenced appellant on November 29, 2006, to confinement for fifty years in the
Institutional Division of the Texas Department of Criminal Justice.  Appellant
filed a notice of appeal.




Appellant=s appointed counsel filed a brief in
which he concludes the appeal is wholly frivolous and without merit. The brief
meets the requirements of Anders v. California, 386 U.S. 738, 87 S. Ct.
1396 (1967), presenting a professional evaluation of the record demonstrating
why there are no arguable grounds to be advanced.  See High v. State,
573 S.W.2d 807 (Tex. Crim. App. 1978).
A copy
of counsel=s brief was delivered to appellant.  Appellant was advised of the right
to examine the appellate record and file a pro se response.  See Stafford v.
State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  At appellant=s request, the record was provided to
him.  On August 10, 2007, appellant filed a pro se response to counsel=s brief.
We have
carefully reviewed the record, counsel=s brief, and appellant=s response, and agree the appeal is
wholly frivolous and without merit.  Further, we find no reversible error in
the record.  A discussion of the brief would add nothing to the jurisprudence
of the state.  We are not to address the merits of each claim raised in an Anders
brief or a pro se response when we have determined there are no arguable
grounds for review.  See Bledsoe v. State, 178 S.W.3d 824, 827-28 (Tex.
Crim. App. 2005).  
Accordingly,
the judgment of the trial court is affirmed.
 
 
PER CURIAM
 
Judgment rendered and Memorandum Opinion filed October
18, 2007.
Panel consists of Chief Justice Hedges, Justices Yates
and Frost. 
Do Not Publish C Tex. R. App. P.
47.2(b).